Citation Nr: 9913211	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-47 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981 and from May 1986 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision by the RO in Newark, 
New Jersey.  During the pendency of his appeal, the veteran 
notified VA that he had moved from New Jersey to Virginia, 
and his file was transferred to the RO in Roanoke.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to an appellant if, after the last 
SSOC was issued, additional pertinent evidence is received.  
38 C.F.R. § 19.31 (1998).  In the present case, the record 
shows that the RO last issued a SSOC relative to the 
veteran's low back claim in December 1997.  The record 
further shows that VA treatment records, dated from 1996 to 
1998, some of which contain clinical findings relative to his 
low back, were subsequently added to the file.  Those records 
are, in the Board's view, "pertinent" to the matter here on 
appeal.  Because no SSOC has been issued which addresses that 
evidence, a remand is required for corrective action.  
38 C.F.R. § 19.9 (1998).

A remand is also required so that the veteran can be afforded 
another examination.  The veteran's representative has made 
statements suggesting that the veteran's low back 
difficulties may have worsened since the time of the last 
relevant VA examination in September 1997.  Moreover, 
although the report of the September 1997 examination 
indicates that the veteran suffers from degenerative disc 
disease of the low back, and the veteran in his substantive 
appeal argued that his service-connected disability was 
manifested by nerve entrapment/impingement and pain radiating 
to the hip, the report does not directly address the question 
of whether neurological findings indicative of intervertebral 
disc syndrome are present.  38 C.F.R. §§ 3.327, 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be notified that if he wishes to be 
considered for an extra-schedular 
evaluation, he needs to submit evidence 
which tends to demonstrate that his case 
presents such an exceptional or unusual 
disability picture, with related factors 
as marked interference with employment 
or frequent periods of hospitalization, 
so as to render impractical the 
application of VA's regular schedular 
standards.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic and 
neurologic examination for purposes of 
assessing the current severity of his 
service-connected low back disorder.  
The examiner(s) should review the claims 
folder before examining the veteran.  
The examiner(s) should X-ray the 
veteran's low back and indicate whether 
there is any evidence of vertebral 
fracture or residuals thereof; and 
whether the lumbar spine is ankylosed 
and, if so, whether it is ankylosed in a 
favorable or unfavorable position.  The 
examiner(s) should also indicate whether 
the veteran has intervertebral disc 
syndrome of the low back.  If it is 
concluded that the veteran does have 
intervertebral disc syndrome, the 
examiner(s) should indicate the 
frequency with which the veteran 
experiences attacks attributable to the 
syndrome, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s). 

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should 
consider whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1), 
for consideration of an extra-schedular 
rating, is warranted.  If any benefit 
sought remains denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in December 1997.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


